                           FINKELSTEIN FILLER, LLP
                                        Attorneys at Law
                                                                         MAILING ADDRESS
  666 Fifth Avenue, 15th Floor                                            1610 Richmond Road
 New York, New York 10103                                            Staten Island, New York 10304
       917-846-9349                                                        718-448-8808 (Direct)
Edward.Finkelstein@efmflaw.com                                             212-320-0345 (Fax)


                                                     February 3, 2020

 BY ECF
 Hon. Raymond J. Dearie
 United States District Court Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:    Windward Bora, LLC v. Jain, et al.
               18-CV-1844 (RJD) (JO)

 Dear Judge Dearie:

         We represent Defendant PCN, LLC (“PCN”). Pursuant to Your Honor’s prior directive,
 we write to provide a status update on Plaintiff’s State Court Expungement Action. PNC Bank
 (the entity that filed the subject mortgage satisfaction) and PCN have served discovery demands.
 A revised schedule concerning responses to discovery demands and depositions was set by the
 Court at a January 30, 2020 conference. The next a status conference in Plaintiff’s State Court
 Expungement Action is scheduled for April 2, 2020. Given the foregoing, it is respectfully
 suggested that the next status report be required on or after April 3, 2020.

        Thank you for your consideration.



                                                            Respectfully submitted,

                                                            Edward R. Finkelstein
                                                            Edward R. Finkelstein


 cc: Danielle P. Light, Esq. (BY ECF)
    Thomas R. Dominczyk, Esq. (BY ECF)
